Citation Nr: 1014822	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  92-13 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for a chronic seizure 
disorder.

2.  Entitlement to service connection for the residuals of 
dental trauma for the purpose of obtaining VA outpatient 
dental treatment.

3.  Entitlement to compensation for the residuals of a closed 
head injury under the provisions of 38 U.S.C.A. § 1151.

4.  Entitlement to compensation for the residuals of a 
laceration of the liver under the provisions of 38 U.S.C.A. § 
1151.

5.  Entitlement to compensation for the residuals of a 
fracture of the left femur under the provisions of 38 
U.S.C.A. § 1151.

6.  Entitlement to an increased rating for left foot 
tendonitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to May 
1978 and from February 1979 to April 1983.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Washington, DC, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The case was remanded by the Board in August 2000, July 2003 
and October 2006.

The Veteran testified at a hearing before a Member of the 
Board in June 2006.  At that time, the Veteran withdrew the 
issue of service connection for the residuals of a ruptured 
appendix from appellate consideration. 

The Board notes that in a June 2009 rating decision, the 
Appeals Management Center (AMC) determined that there was 
clear and unmistakable error in the evaluation of tendon 
inflammation as the Veteran's injured foot was his left foot 
and not his right foot.  The AMC retroactively increased 
evaluations to a 0 percent rating from April 26, 1983 and a 
10 percent rating from January 8, 1990 for tendonitis of the 
left foot.  As a result of this decision, the Board has 
recharacterized the Veteran's claim for an increased rating 
as indicated on the title page.

The issues of entitlement to compensation for the residuals 
of a closed head injury, laceration of the liver and a 
fracture of the left femur under the provisions of 38 
U.S.C.A. § 1151 are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claims file does not contain the Veteran's enlistment 
examination for entry into service and a chronic seizure 
disorder was not noted by in service examiners.

2.  There is clear and unmistakable evidence that the chronic 
seizure disorder existed prior to service.

3.  There is not clear and unmistakable evidence that the 
chronic seizure disorder was not aggravated in service.

4.  The Veteran's preexisting chronic seizure disorder 
increased in severity during military service; the evidence 
is not clear and unmistakable that such increase in severity 
was due to the natural progression of the condition.

5.  The Veteran had several teeth extracted in service; no 
dental trauma was incurred during active service; the Veteran 
was not a prisoner of war; the Veteran does not have a dental 
condition that has been clinically determined to be 
complicating a medical condition currently being treated by 
VA; the Veteran is not totally disabled; and the Veteran is 
not a vocational rehabilitation trainee. 

6.  The Veteran's left foot tendonitis disability was 
manifested by complaints of left foot pain; examination 
revealed that the left foot had full range of motion, with no 
pain which is characteristic of moderate impairment of the 
left foot.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
chronic seizure disorder on the basis of aggravation are met.  
38 U.S.C.A. §§ 101(24), 1110, 1111, 1137, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(b) (2009).

2.  Entitlement to VA outpatient dental treatment is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.381, 17.161 (2009).

3.  The criteria for an evaluation in excess of 10 percent 
for left foot tendonitis have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Codes 5010-
5024, 5284 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Regarding the Veteran's claim for service connection for a 
chronic seizure disorder, the VCAA is not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 
(2004) (holding that the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  In view 
of the Board's favorable decisions to grant the claim for 
service connection for a chronic seizure disorder, further 
assistance is unnecessary to aid the Veteran in 
substantiating his claim.  

Regarding the remaining claims, notice requirements under the 
VCAA essentially require VA to notify a claimant of any 
evidence that is necessary to substantiate the claim(s), as 
well as the evidence that VA will attempt to obtain and which 
evidence he or she is responsible for providing.  See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), after a substantially complete application 
for benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

Regarding the Veteran's service connection claim, a post-
rating letter dated in October 2006 provided notice to the 
Veteran regarding what information and evidence was needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran, 
and what information and evidence would be obtained by VA.  
The letter also notified the Veteran that he could send VA 
information that pertains to his claim.  

As regards to the higher rating claim, the October 2006 post-
rating letter provided notice to the Veteran regarding what 
information and evidence was needed to substantiate the claim 
for a higher rating, as well as what information and evidence 
must be submitted by the Veteran and what information and 
evidence would be obtained by VA.  This letter specifically 
informed the Veteran to submit any evidence in his possession 
pertinent to the claim (consistent with Pelegrini and the 
version of 38 C.F.R. § 3.159 then in effect). 

The October 2006 letter also notified the Veteran that he 
could send VA information that pertained to his claim and 
provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  

After provision of the notice described above, and 
opportunity for the Veteran to respond, the August 2009 
supplemental statement of the case (SSOC) reflects 
readjudication of the claims.  Hence, the Veteran is not 
shown to be prejudiced by the timing of this post-rating 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA 
treatment records, private records and the reports of August 
2001, March 2008, May 2008 and June 2008 VA examinations.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with these claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998). 

Service Connection

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 
3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b).

Only such conditions as are recorded in examination reports 
are to be considered as noted. 38 C.F.R. § 3.304(b).  A 
preexisting injury or disease is considered aggravated by 
military service where there is an increase in disability 
during service, absent a specific finding that the increase 
in disability is due to the natural progress of the disease. 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The presumption of 
aggravation may be rebutted only by clear and unmistakable 
evidence.  38 C.F.R. § 3.306(b). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

I.  Entitlement to service connection for a chronic seizure 
disorder

Factual Background

The claims file does not contain an entrance examination for 
the Veteran.  However, in a June 1978 Report of Medical 
History, the Veteran reported that in 1963 "they thought I 
had seizures but I didn't have one".  He also noted a 1962 
trauma to his head while playing football.  The Veteran's 
June 1978 examination was normal.

The Veteran reported a history of epilepsy on a medical 
history dated June 1979.  A handwritten note adds that he was 
not on medications, and that this occurred during 
adolescence.  

In a September 1979 treatment note, the Veteran reported that 
he injured his foot when he was hit by a machine that fell 
off of a truck.

A May 1988 VA treatment note indicated that the Veteran had a 
seizure disorder since childhood.

On VA examination in September 1990, the Veteran reported 
that when injuring his foot in service, he also struck his 
head and fell and had seizures ever since.  The diagnosis was 
head injury and recurrent seizures (by history).

A March 1991 VA treatment note indicated that the Veteran 
reported that he bumped his head on a steel beam after an 
object fell on his foot in service.  He had loss of 
consciousness at that time and started a few months later 
having episodes where he would black out.  The diagnosis was 
partial seizure disorder secondary to trauma and traumatic 
brain injury in 1981.

In a June 1992 neurological consultation, the treating 
neurologist stated that the Veteran had convulsive disorder 
since adolescence.  The diagnosis was mixed seizure disorder.

In a July 1992 treatment note, Dr. Osborne noted that the 
Veteran had a seizure disorder since childhood.

On VA examination in January 1993, the Veteran was diagnosed 
with mixed seizure disorder.

In a May 1994 letter, a VA treating physician stated that he 
was treating the Veteran for a seizure disorder that was 
sustained from a head injury when the Veteran was on active 
duty.

In June 1994 the Veteran was hospitalized after sustaining 
injuries in a motor vehicle accident.

On VA examination in August 1995, the VA examiner diagnosed 
the Veteran with seizure disorder secondary to his head 
injury sustained in 1979.

On VA examination in May 2005, the examiner indicated that 
the Veteran's seizure disorder existed prior to service as 
the Veteran had seizures dating back to the age of 14.  The 
Veteran's seizures stopped at age 15 and he was seizure free 
until 1983.  The examiner also noted that the Veteran's 
seizures increased in severity since 1983.  The examiner was 
unsure whether it was related to the head injury in 1980, or 
due to the natural progress of the condition.  However, in 
his opinion, the chance of seizures recurring after some 22 
years of being seizure-free without any triggers or incidents 
was very low.  The examiner concluded that the head injury in 
1980 while in service likely triggered, aggravated or caused 
the seizures which occurred later.




Analysis

As noted above, the claims file does not contain an entrance 
examination for the Veteran for either period of active 
service.  Hence, there is no record of defects recorded on 
the entrance examination, and the Veteran is presumed to have 
been in sound condition when he entered into military 
service.  38 U.S.C.A. § 1111.  Nonetheless, in this 
particular case, there is clear and unmistakable evidence of 
a seizure disorder that preceded military service.  

Multiple VA treatment records and private treatment records 
reflect that the Veteran had a seizure disorder since 
childhood.  Specifically,  the Veteran at his September 1978 
examination reported that doctors thought that he had a 
seizure disorder while a May 1998 VA treatment note and a 
July 1992 treatment note from Dr. Osborne, both noted that 
the Veteran had a seizure disorder since childhood.  The 
objective medical evidence, coupled with the Veteran's 
statements, is clear and unmistakable that a seizure disorder 
existed prior to military service.

However, in order to satisfy the second requirement for 
rebutting the presumption of soundness, the government must 
show, by clear and unmistakable evidence, that the Veteran's 
disability was not aggravated by service.  The government may 
show a lack of aggravation by establishing that there was no 
increase in disability during service or that any "increase 
in disability [was] due to the natural progress of the 
preexisting condition."  38 U.S.C.A. § 1153.

The Veteran has continuously maintained that he was 
asymptomatic since he was 15, and that his seizures began 
after his head injury during service.  The service treatment 
records are negative for a head injury at the same time of 
his foot injury, and they are also negative for reports of 
seizures.  However, the Veteran is competent to offer such 
testimony in this regard, as it specifically relates to the 
symptoms he actually experienced.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 
21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where 
the determination is not medical in nature and is capable of 
lay observation). 

The Board further finds that the Veteran is credible.  
Although the VA examination reports have placed the head 
injury in years ranging from 1979 to 1981, the basic premise 
that he sustained a head injury at the same time of his foot 
injury in service has not changed.  

The objective record also reflects that the Veteran's 
condition increased as a result of service.  Multiple 
treatment records reflect that the Veteran experienced 
repeated seizures that were attributed to his in service head 
trauma.  Therefore, in order to overcome the presumption of 
aggravation, VA must show by clear and unmistakable evidence 
that this increase in disability was "due to the natural 
progression" of the condition.  Joyce v. Nicholson, 443 F.3d 
845, 847 (Fed. Cir. 2006).

The only medical opinion of record that attempts to address 
whether the increase in severity was "due to the natural 
progression," is the March 2005 VA examiner's opinion.  While 
the examiner stated that he was unsure whether the Veteran's 
seizures were related to the head injury, or due to the 
natural progress of the condition, in his opinion, the chance 
of seizures recurring some 22 years of being seizure-free 
without any triggers or incidents was very low.  The examiner 
concluded that the head injury in 1980 while in service 
likely triggered, aggravated or caused by the seizures that 
later began to occur.

There is no other probative medical evidence or opinion of 
record, which shows the increase in the severity of the 
seizure disorder in service, was due to the natural 
progression of the disorder.

The evidence establishes that a preexisting seizure disorder 
increased in severity during service and such increase has 
not been shown to be due to the natural progress of the 
disorder; hence the presumption of aggravation is not 
overcome.  Therefore, service connection for a seizure 
disorder is warranted. 




II.  Entitlement to service connection for the residuals of 
dental trauma for the purpose of obtaining VA outpatient 
dental treatment.

The Veteran further contends that he is entitled to VA 
outpatient dental treatment under 38 C.F.R. § 3.381.  For the 
reasons that follow, the Board concludes that entitlement to 
VA outpatient dental treatment is not warranted. 

Under the applicable criteria for dental disabilities, a 
veteran's treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161. 38 C.F.R. § 3.381(a).

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  38 
C.F.R. § 3.381(b).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including the 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
Teeth noted as normal at entry will be service-connected if 
they were filled or extracted after 180 days or more of 
active service.  38 C.F.R. § 3.381(c).

The following will not be considered service-connected for 
treatment purposes: (1) calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service, or 
was due to combat or in-service trauma; and (4) impacted or 
malposed teeth, and other developmental defects, unless 
disease or pathology of these teeth developed after 180 days 
or more of active service.  38 C.F.R. § 3.381(e).

Subject to the requirements set forth above, a veteran is 
entitled to VA outpatient dental treatment if he qualifies 
under one of the categories outlined in 38 U.S.C.A. § 1712 
and 38 C.F.R. § 17.161.  A veteran will be eligible for Class 
I VA outpatient treatment if he has an adjudicated 
compensable service-connected dental condition.  38 U.S.C.A. 
1712(b)(1)(A); 38 C.F.R. § 17.161(a).

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place before October 1, 1981, one- 
time correction of the noncompensable service-connected 
dental conditions may be authorized if application for such 
treatment was made within one year after such discharge or 
release. 

In addition, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma will be eligible for 
VA dental care on a Class II(a) basis.  38 U.S.C.A. § 
1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, 
the term "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during a veteran's military service.  See VAOPGCPREC 
5- 97, 62 Fed. Reg. 15,566 (1997); see also 38 C.F.R. § 
3.306(b)(1) (2009).  In essence, the significance of a 
finding that a noncompensable service-connected dental 
condition is due to dental trauma, as opposed to other 
causes, is that VA provides any reasonably necessary dental 
treatment, without time limitations, for conditions which are 
attributable to the service trauma, whereas other service- 
connected noncompensable dental conditions are typically 
subject to the aforementioned limitations of one-time 
treatment and timely application after service.  38 U.S.C.A. 
§ 1712; 38 C.F.R. § 17.161 (2009).

In regard to any contention that in-service dental treatment 
constitutes "service trauma," the Board notes that the 
regulations pertaining to service trauma are intended to 
cover dental trauma involving external, sudden-force injury, 
such as a combat wound to the teeth and jaw.  Woodson v. 
Brown, 8 Vet. App. 352 (1995). The Board again notes that 
service trauma does not include the intended effects of 
therapeutic or restorative dental care and treatment provided 
during service, such as dental extractions.  See VAOGCPREC 5- 
97.

Factual Background

The Veteran's service dental records regarding treatment of 
teeth numbered 4 and 5, include a notation, in January 1983 
that the Veteran had traumatized ridges.  The Veteran also 
had several molars removed during active duty.

On VA examination in March 2008, the examiner reported that 
the Veteran had a history of trauma chipping his teeth in the 
lower left mandible that were extracted.  This needed to be 
verified in military records as the claims file was not 
available to the examiner.  The Veteran suggested dentures.

On VA examination addendum in June 2008, the VA examiner, 
after a review of the claims file, opined that the Veteran 
did not have or develop significant periodontitis while on 
active duty.  Several molars were extracted during his active 
duty but this was because of non-restorable dental caries, 
not periodontitis.  The examiner further remarked that 
periodontitis was not ratable for a VA service connected 
disability.  The examiner indicated that there was no 
evidence of external trauma damaging or causing loss of tooth 
while he was on active duty.  He concluded that it was very 
likely that the Veteran developed temporomandibular joint 
disease (TMD) many years after discharge from active duty.

Analysis

The Board has reviewed the entire evidence of record, 
including the records of dental treatment that the Veteran 
received while on active duty.  After review, the Board finds 
that there is no basis to find that the Veteran sustained 
dental trauma during service or that the Veteran has 
residuals of dental trauma that were incurred therein.  In 
this regard, while the Veteran's service dental records 
regarding treatment of teeth numbered 4 and 5, include a 
notation, in January 1983, that the Veteran had traumatized 
ridges, the record shows no actual dental trauma during 
service as the June 2008 VA examiner specifically noted that 
there was no evidence of external trauma damaging or causing 
loss of tooth while he was on active duty.

The evidence shows that the removal of any teeth, which were 
extracted during service, does not constitute dental trauma.  
The intended effect of dental treatment performed in service, 
including extractions of teeth, is not considered dental 
"trauma" as the term is defined in 38 C.F.R. §§ 3.381 and 
17.161 (and former § 17.123(c)).  See, VAOPGCPREC 5-97 (Jan. 
22, 1997; revised Feb. 25, 1997).

Absent a demonstration of dental trauma, service connection 
may be considered solely for the purpose of determining 
entitlement to dental examinations or outpatient dental 
treatment.  See also Woodson v. Brown, supra.  Thus, he also 
does not meet the criteria for eligibility for Class II(a) VA 
outpatient dental treatment. 

In addition, the Veteran was discharged in April 1993, no 
application for dental treatment was made within a year of 
his discharge, and any recent application for one-time dental 
correction thus would clearly be untimely for purposes of 
class II eligibility.  Furthermore, the Veteran does not 
contend, nor does his DD Form 214 reflect, that he was ever 
detained or interned as a prisoner of war, and therefore 
Class II(b) or Class II(c) eligibility are also not 
warranted.  38 C.F.R. § 17.161(d), (e).  Finally, the 
evidence of record shows that the Veteran does not have a 
dental condition that has been clinically determined to 
complicate an existing medical condition, the Veteran is not 
rated as totally disabled, and the Veteran is not a 
vocational rehabilitation trainee; thus, he is not eligible 
under any of the other categories enumerated in 38 U.S.C.A. § 
1712(b) and 38 C.F.R. § 17.161.  Consequently, for all of the 
aforementioned reasons, the Board concludes that entitlement 
to VA outpatient dental treatment is not warranted.

As such, the Board concludes that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); See Gilbert, 
supra. 


III.  Entitlement to an increased rating for left foot 
tendonitis, currently evaluated as 10 percent disabling.

The Veteran claims that the severity of his service-connected 
left foot tendonitis disability warrants a higher disability 
rating.

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code, the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

The veteran's history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 506 (2007).  The 
following analysis is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods. 

The Veteran's left foot tendonitis disability in this case 
was rated 10 percent disabling under Diagnostic Codes 5010-
5024.  

With diseases, preference is to be given to the number 
assigned to the disease itself; if the rating is determined 
on the basis of residual conditions, the number appropriate 
to the residual condition will be added, preceded by a 
hyphen.  38 C.F.R. § 4.27.  The hyphenated diagnostic code in 
this case indicates that tenosynovitis under Diagnostic Code 
5024 is the service- connected disorder and that the 
arthritis under Diagnostic Code 5010 is a residual condition.  
A note under Diagnostic Code 5024 specifies that the diseases 
evaluated under Diagnostic Codes 5013 through 5024 (except 
gout) will be rated on limitation of motion of the affected 
parts, as arthritis, degenerative.  38 C.F.R. § 4.71a, 
Diagnostic Code 5024.

The VA General Counsel noted in a precedent opinion dated 
August 14, 1998, that Diagnostic Code 5284 is a more general 
Diagnostic Code under which a variety of foot injuries may be 
rated; that some injuries to the foot, such as fractures and 
dislocations for example, may limit motion in the subtalar, 
midtarsal, and metatarsophalangeal joints; and that other 
injuries may not affect range of motion.  
Thus, General Counsel concluded that, depending on the nature 
of the foot injury, Diagnostic Code 5284 may involve 
limitation of motion and therefore require consideration 
under 38 C.F.R. §§ 4.40 and 4.45.  VAOPGCPREC 9-98.

Normal ankle dorsiflexion is to 20 degrees. Normal ankle 
plantar flexion is to 45 degrees.  38 C.F.R. § 4.71a; Plate 
II.

Under Diagnostic Code 5284, moderate residuals of foot 
injuries warrant a 10 percent evaluation.  A 20 percent 
rating requires moderately severe residuals. Severe residuals 
of foot injuries warrant a 30 percent evaluation.

In this case, the Veteran's service-connected left foot 
tendonitis is manifested by moderate impairment, to include 
complaints of pain, but no greater impairment. 

At an August 2001 VA examination, the Veteran complained of 
chronic intermittent left foot pain and associated swelling 
of his left foot.  The Veteran reported chronic intermittent 
pain with flare-ups of pain approximately 5 times a year.  
During the flare-ups, he reported difficulty with 
coordination and gait due to pain.  There was no history of 
weakness, loss of range of motion or early fatiguing.  On 
examination, the left foot was tender on palpitation and 
there was pain with repeated motion and tenderness with 
squeezing of the metatarsal heads.  Ankle dorsiflexion was 20 
degrees and plantar flexion was 45 degrees.  X-rays were 
negative.  The diagnosis was chronic intermittent left foot 
strain and probable reflex sympathetic dystrophy.

On VA examination in May 2008, the Veteran reported no pain, 
swelling, heat, redness, stiffness, fatigability or lack of 
endurance of his left foot.  There was no evidence of painful 
motion.  

In an August 2008 addendum, the VA examiner stated that there 
was no clinical evidence of significant change from the 
Veteran's last VA examination.  The radiographs showed equal 
and normal joint spaces throughout forefoot and midfoot and 
were negative for any fracture.  There was no marked 
limitation of motion of joints of the foot.  The subjective 
complaint of stiffness could not be correlated with clinical 
findings.  The examiner concluded that the Veteran's foot 
condition was stable.

The competent medical evidence does not reflect there would 
be additional impairment due to the Veteran's pain that would 
warrant a rating in excess of 10 percent.  The Board notes 
that the Veteran's left foot range of motion has been normal.  
The Board also observes that the medical evidence of record 
does not include X-ray evidence of degenerative joint disease 
of the left foot.  Therefore, the complaints of pain, to 
include any consideration of the limitation of motion when 
compared to the normal range of motion detailed at 38 C.F.R. 
§ 4.71a; Plate II, equates to moderate foot impairment, but 
no more, due to left foot tendonitis.  

The Board has also considered whether additional compensation 
is warranted under 38 C.F.R. §§ 4.40, 4.45, 4.59 and the 
holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although 
the Veteran has consistently reported complaints of pain in 
his left foot, as noted above, the May 2008 VA examiner found 
that there was no additional limitation of motion on 
repetitive use due to pain, fatigue, weakness or lack of 
endurance.  Accordingly, the Board finds that a disability 
rating in excess of 10 percent is not warranted pursuant to 
the above criteria.

Additionally, the record contains no evidence showing the 
Veteran was entitled to a rating in excess of 10 percent at 
any point during the instant appeal.  Therefore, no staged 
ratings are appropriate.  See Hart, supra.

Therefore, based on the reasons and bases discussed above, 
the Board finds that the preponderance of the evidence is 
against assigning a disability rating in excess of 10 percent 
for the Veteran's left foot tendonitis.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b). 

ORDER

Service connection for a seizure disorder is granted. 

Service connection for the residuals of dental trauma for the 
purpose of obtaining VA outpatient dental treatment is 
denied.

Entitlement to an increased rating for left foot tendonitis, 
currently evaluated as 10 percent disabling is denied.


REMAND

VA provides compensation under the provisions of 38 U.S.C. § 
1151 if VA hospitalization or medical or surgical treatment 
results in additional disability or death that is not the 
result of the veteran's own willful misconduct or failure to 
follow instructions.  This compensation is awarded in the 
same manner as if the additional disability or death were 
service connected.  See 38 C.F.R. § 3.358(a).

In determining whether additional disability resulted from a 
disease or injury or from aggravation of an existing disease 
or injury suffered as a result of VA hospitalization, 
medical, or surgical treatment, it will be necessary to show 
that additional disability is actually the result of such 
disease or injury or aggravation of an existing disease or 
injury and not merely coincidental therewith.  Compensation 
is not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran, or, in 
appropriate cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358(c).

Congress has amended 38 U.S.C. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  The 
amendment applies to claims filed on or after October 1, 
1997.  Pub. L. No. 104-204, § 22(a), 110 Stat. 2926 (Sept. 
26, 1996); VAOPGCPREC 40-97 (Dec. 31, 1997).  It does not 
apply to the Veteran's claim, which was filed prior to that 
date.

In order to prevail under the statute in effect at the time 
of the Veteran's claim, there must have been medical evidence 
of a current disability; medical evidence, or in certain 
circumstances lay evidence, of incurrence or aggravation of 
an injury as the result of hospitalization, medical, or 
surgical treatment; and medical evidence of a nexus between 
the asserted injury or disease and the current disability.  
Jones v. West, 12 Vet. App. 460 (1999). 

The Veteran contends that he suffered a seizure as a result 
of a VA neurologist decreasing his Dilantin and Tegretol.  As 
a result of the seizure, the Veteran was involved in a motor 
vehicle accident in June 1994 where he injured his head, 
femur and foot.

The Board notes that in its July 2003 remand, it requested 
the VA examiner to render an opinion as to whether it is at 
least as likely as not that the Veteran suffered a seizure on 
June 17, 1994 (that caused him to have an automobile 
accident) as a result of any VA medical treatment that 
resulted in a decision to decrease his prescribed 
anticonvulsive medication.  If the latter question was 
answered in the affirmative, the examiner was to express an 
opinion as to whether such seizure was certain to result 
from, or intended to result from, the VA medical treatment 
and decision to decrease the medication dosage.

In a May 2005 VA examination supplemental report, the VA 
examiner indicated that it was "possible" that the 
Veteran's motor vehicle accident was a result of a seizure 
but could not be determined for sure.  The examiner reported 
that the Veteran's Dilantin was reduced by his doctor "for 
good medical reasons".  However, the examiner did not 
specifically comment on whether such seizure was certain to 
result from, or intended to result from, the VA medical 
treatment and decision to decrease the medication dosage.

The Board finds that there are one or more areas in which 
clarification of the May 2005 VA examiner's opinion should be 
obtained.  Consequently, a remand is required to obtain a 
supplemental opinion from the May 2005 VA examiner which 
pertains to these issues. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must return the claims 
folder to the VA examiner who conducted 
the VA examination of May 2005.  If the 
examiner is not available, or is no 
longer employed by VA, schedule the 
Veteran for an examination by an examiner 
who has not seen him previously.  The 
purpose of the examination is to 
determine whether it is at least as 
likely as not that the Veteran suffered a 
seizure on June 17, 1994 (that caused him 
to have an automobile accident) as a 
result of any VA medical treatment that 
resulted in a decision to decrease his 
prescribed anticonvulsive medication.  If 
the latter question is answered in the 
affirmative, the examiner should express 
an opinion as to whether such seizure was 
certain to result from, or intended to 
result from, the VA medical treatment and 
decision to decrease the medication 
dosage.

2.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for any scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

3.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with appropriate consideration of all the 
evidence of record.  If any benefit 
sought remains denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


